DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 32-41, 43-46, and 48-50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In the Non-Final Rejection 8/19/2022, the vacuum chamber was considered to be the lens barrel 17 of Tanaka, and the claimed conduit was considered to be stage chamber 19 Tanaka. However, in Tanaka, the lens barrel 17 and stage chamber 19 have contiguous walls forming a singular chamber (indicated by the box in the following annotated copy of figure 1 of Tanaka):

    PNG
    media_image1.png
    434
    410
    media_image1.png
    Greyscale

	Although this chamber contains the two sub-chambers (17 and 19), the entire chamber is maintained at vacuum pressure (“a lens barrel 17 serving as a vacuum chamber for surrounding the electron gun 2 and the optical system 4… The interior of the stage chamber 19 is maintained at a degree of vacuum via a second exhaust port 20 using another vacuum exhaust system separately from the vacuum exhaust system described above” [0018]) and is therefore a vacuum chamber, as required by the claim.
	Additionally, cleaning mechanism 21 includes at least “box-type main body 35” [0021] which is a conduit (since the cleaning gas is supplied through the box-type main body) and, as illustrated in figure 1, conduit 35 extends into the chamber 17/19 (since conduit 35 extends into (sub-chamber 19 of) chamber 17/19.
Therefore, Tanaka discloses: introducing the cleaning agent from the cleaning agent source 21 towards the charged particle optical element 16 via the conduit 35 extending into the vacuum chamber 17/19 to guide the cleaning agent towards the charged particle optical element 16 (“The cleaning mechanism 21 is a cleaning unit that releases radicals (active species: for example, hydrogen radical H*) to the second electrostatic lens 16 and reduces contamination 34 by the reaction of the radicals and the contamination 34 that has adhered to the second electrostatic lens 16 to thereby change the contamination 34 to volatile gas” [0021]), as required by independent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 43, 44, 45, 46, 48, 49, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. U.S. PGPUB No. 2012/0178025 in view of Motosugi et al. U.S. PGPUB No. 2015/0228455.

Regarding claim 32, Tanaka discloses a method for preventing or removing contamination of a charged particle transmitting aperture in a charged particle beam system comprising a charged particle optical column arranged in a vacuum chamber 17/19 (“a lens barrel 17 serving as a vacuum chamber for surrounding the electron gun 2 and the optical system 4… The interior of the stage chamber 19 is maintained at a degree of vacuum via a second exhaust port 20 using another vacuum exhaust system separately from the vacuum exhaust system described above” [0018]), a cleaning agent source 21, and a conduit 35 connected to the cleaning agent source 21 (as illustrated in figure 1), the charged particle optical column being configured to project a beam of charged particles 9 onto a target 8 and comprising: a charged particle optical element 16 configured to influence the beam of charged particles and comprising: the charged particle transmitting aperture 30 configured to transmit and/or influence the beam of charged particles (“a conductor having holes (openings) 30 through which a plurality of electron beams passes” [0020]), and a vent hole 30 configured to provide a flow path between a first side and a second side of the charged particle optical element 16 (“the radicals H* released from the apertures 37a not only enter the bottom surface of the third electrode 33 but also enter into the deepest part of the holes 30 while maintaining an appropriate angle of entry as shown in FIG. 2 to thereby reach the contamination 34 adhered to the side surfaces of the holes 30 in the electrodes 31 to 33” [0024]), the method comprising: introducing the cleaning agent (“although a description has been given by using hydrogen gas as a raw material gas, another gas such as ammonia, oxygen, ozone, or the like may also be used provided that radicals effective for removing the contamination 34 may be generated therefrom” [0027]) from the cleaning agent source 21 towards the charged particle optical element 16 via the conduit 35 extending into the vacuum chamber 17/19 to guide the cleaning agent towards the charged particle optical element 16 (“The cleaning mechanism 21 is a cleaning unit that releases radicals (active species: for example, hydrogen radical H*) to the second electrostatic lens 16 and reduces contamination 34 by the reaction of the radicals and the contamination 34 that has adhered to the second electrostatic lens 16 to thereby change the contamination 34 to volatile gas” [0021]); and introducing the cleaning agent towards the charged particle optical element, at least part of species of the cleaning agent flowing at least through the charged particle optical element via the vent hole ([0024]). However, although Tanaka expresses a desire to reduce down-time spent cleaning the device ([0030]), there is no explicit disclosure of directing the beam of charged particles towards the charged particle optical element while introducing the cleaning agent towards the charged particle optical element.
Motosugi discloses a method for preventing or removing contamination of a charged particle beam system (“flowing cleaning gas in the optical column in the writing apparatus is considered to remove the contaminants” [0007]) comprising a charged particle optical column 102 arranged in a vacuum chamber 103, a cleaning agent source 300, and a conduit 216 connected to the cleaning agent source 300, the charged particle optical column being configured to project a beam of charged particles 200 onto a target 101 and comprising: a charged particle optical element 206 configured to influence the beam of charged particles and comprising: the charged particle transmitting aperture configured to transmit and/or influence the beam of charged particles (“the opening in the second aperture plate 206” [0051]); introducing the cleaning agent from the cleaning agent source towards the charged particle optical element (“the O3 gas can be supplied to the inside of the electron optical column 102 from the gas tank 300” [0026]); and directing the beam of charged particles towards the charged particle optical element while introducing the cleaning agent towards the charged particle optical element (“By continuing to flow the O3 gas, cleaning can be automatically performed also during writing processing by using electron beams for writing processing.” [0043]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka with Motosugi, flowing ozone gas to a charged particle optical element to perform a cleaning operation during irradiation of a primary electron beam, in order to reduce down-time spent cleaning the apparatus, while maintaining a desired level of cleanliness in the apparatus so as to prevent degradation of the electron beam focal condition over time.

Regarding claim 33, Tanaka discloses that introducing the cleaning agent towards the charged particle optical element comprises: introducing the cleaning agent towards the charged particle optical element while maintaining a vacuum in the vacuum chamber (“In the cleaning step, the controller 6 first causes the first exhaust port 18 to perform vacuum pumping by disposing the cleaning mechanism 21 at the fixing unit 22 of the lens barrel 17 as shown in FIG. 2” [0024]).

Regarding claim 34, Tanaka discloses that maintaining the vacuum comprises providing the flow at least through the charged particle optical element via the vent hole (“the radicals H* released from the apertures 37a not only enter the bottom surface of the third electrode 33 but also enter into the deepest part of the holes 30 while maintaining an appropriate angle of entry as shown in FIG. 2 to thereby reach the contamination 34 adhered to the side surfaces of the holes 30 in the electrodes 31 to 33” [0024]). Figure 2 illustrates that radicals pass through the holes 30 and are evacuated through exhaust port 18.

Regarding claim 35, Tanaka discloses that introducing the cleaning agent towards the charged particle optical element 16 comprises: guiding the cleaning agent by use of the conduit 35 over a surface of the charged particle optical element 16 (“The cleaning mechanism 21 is a cleaning unit that releases radicals (active species: for example, hydrogen radical H*) to the second electrostatic lens 16 and reduces contamination 34 by the reaction of the radicals and the contamination 34 that has adhered to the second electrostatic lens 16 to thereby change the contamination 34 to volatile gas” [0021]).

Regarding claim 36, although Tanaka expresses a desire to reduce down-time spent cleaning the device ([0030]), there is no explicit disclosure of directing the beam of charged particles towards the charged particle optical element while introducing the cleaning agent towards the charged particle optical element.
Motosugi discloses a method for preventing or removing contamination of a charged particle beam system (“flowing cleaning gas in the optical column in the writing apparatus is considered to remove the contaminants” [0007]) comprising a charged particle optical column 102 arranged in a vacuum chamber 103, a cleaning agent source 300, and a conduit 216 connected to the cleaning agent source 300, the charged particle optical column being configured to project a beam of charged particles 200 onto a target 101 and comprising: a charged particle optical element 206 configured to influence the beam of charged particles and comprising: the charged particle transmitting aperture configured to transmit and/or influence the beam of charged particles (“the opening in the second aperture plate 206” [0051]); introducing the cleaning agent from the cleaning agent source towards the charged particle optical element (“the O3 gas can be supplied to the inside of the electron optical column 102 from the gas tank 300” [0026]); and directing the beam of charged particles towards the charged particle optical element while introducing the cleaning agent towards the charged particle optical element (“By continuing to flow the O3 gas, cleaning can be automatically performed also during writing processing by using electron beams for writing processing.” [0043]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka with Motosugi, flowing ozone gas to a charged particle optical element to perform a cleaning operation during irradiation of a primary electron beam, in order to reduce down-time spent cleaning the apparatus, while maintaining a desired level of cleanliness in the apparatus so as to prevent degradation of the electron beam focal condition over time.

Regarding claim 37, Tanaka discloses that the charged particle beam system comprises a charged particle beam generator 2 that is configured to generate the beam of charged particles 9 (“A drawing apparatus 1 first includes an electron gun 2, an optical system 4 that splits an electron beam emitted from a crossover 3 of the electron gun 2 into a plurality of electron beams, and deflects and focuses the plurality of electron beams” [0015]). Although Tanaka expresses a desire to reduce down-time spent cleaning the device ([0030]), there is no explicit disclosure of directing the beam of charged particles towards the charged particle optical element while introducing the cleaning agent towards the charged particle optical element.
Motosugi discloses a method for preventing or removing contamination of a charged particle beam system (“flowing cleaning gas in the optical column in the writing apparatus is considered to remove the contaminants” [0007]) comprising a charged particle optical column 102 arranged in a vacuum chamber 103, a cleaning agent source 300, and a conduit 216 connected to the cleaning agent source 300, the charged particle optical column being configured to project a beam of charged particles 200 onto a target 101 and comprising: a charged particle optical element 206 configured to influence the beam of charged particles and comprising: the charged particle transmitting aperture configured to transmit and/or influence the beam of charged particles (“the opening in the second aperture plate 206” [0051]); introducing the cleaning agent from the cleaning agent source towards the charged particle optical element (“the O3 gas can be supplied to the inside of the electron optical column 102 from the gas tank 300” [0026]); and directing the beam of charged particles towards the charged particle optical element while introducing the cleaning agent towards the charged particle optical element (“By continuing to flow the O3 gas, cleaning can be automatically performed also during writing processing by using electron beams for writing processing.” [0043]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka with Motosugi, flowing ozone gas to a charged particle optical element to perform a cleaning operation during irradiation of a primary electron beam, in order to reduce down-time spent cleaning the apparatus, while maintaining a desired level of cleanliness in the apparatus so as to prevent degradation of the electron beam focal condition over time.

Regarding claim 38, Tanaka discloses a vacuum arrangement connected to the vacuum chamber (“The interior of the lens barrel 17 is maintained at a high degree of vacuum of, for example, 10-5 Pa or less via a first exhaust port 18 using a vacuum exhaust system (not shown)” [0018]) so that the at least part of species of the cleaning agent flows to the vacuum arrangement at least through the charged particle optical element via the vent hole (“the radicals H* released from the apertures 37a not only enter the bottom surface of the third electrode 33 but also enter into the deepest part of the holes 30 while maintaining an appropriate angle of entry as shown in FIG. 2 to thereby reach the contamination 34 adhered to the side surfaces of the holes 30 in the electrodes 31 to 33” [0024]).

Regarding claim 39, Tanaka discloses that the charged particle optical element 16 comprises an array of charged particle transmitting apertures 30 and the charged particle optical column is configured to project a plurality of beams of charged particles onto a target 8 through the array of charged particle transmitting apertures 30 (“a conductor having holes (openings) 30 through which a plurality of electron beams passes” [0020]).

Regarding claim 40, Tanaka discloses that the flow through at least through the charged particle optical element via the vent hole comprises guiding the cleaning agent over a surface of the charged particle optical element (“the radicals H* released from the apertures 37a not only enter the bottom surface of the third electrode 33 but also enter into the deepest part of the holes 30 while maintaining an appropriate angle of entry as shown in FIG. 2 to thereby reach the contamination 34 adhered to the side surfaces of the holes 30 in the electrodes 31 to 33” [0024]).

Regarding claim 41, Tanaka discloses that the surface of the charged particle optical element 16 comprising the charged particle transmitting aperture 30 comprises an array of charged particle transmitting apertures 30 (as illustrated in figure 2).

Regarding claim 43, Tanaka discloses a charged particle beam system comprising a charged particle optical column arranged in a vacuum chamber 17/19 (“a lens barrel 17 serving as a vacuum chamber for surrounding the electron gun 2 and the optical system 4… The interior of the stage chamber 19 is maintained at a degree of vacuum via a second exhaust port 20 using another vacuum exhaust system separately from the vacuum exhaust system described above” [0018]) and a cleaning agent source 21 configured to provide a cleaning agent (“although a description has been given by using hydrogen gas as a raw material gas, another gas such as ammonia, oxygen, ozone, or the like may also be used provided that radicals effective for removing the contamination 34 may be generated therefrom” [0027]), and a conduit 35 connected to the cleaning agent source 21, the charged particle optical column configured to project a beam of charged particles 9 onto a target 8 and comprising: a charged particle optical element 16 configured to influence the beam of charged particles and comprising: a charged particle transmitting aperture 30 configured to transmit and/or influence the beam of charged particles (“a conductor having holes (openings) 30 through which a plurality of electron beams passes” [0020]), and a vent hole 30 configured to provide a flow path between a first side and a second side of the charged particle optical element (“the radicals H* released from the apertures 37a not only enter the bottom surface of the third electrode 33 but also enter into the deepest part of the holes 30 while maintaining an appropriate angle of entry as shown in FIG. 2 to thereby reach the contamination 34 adhered to the side surfaces of the holes 30 in the electrodes 31 to 33” [0024]), wherein the charged particle optical column is configured to prevent or remove contamination of the charged particle transmitting aperture by introducing the cleaning agent towards the charged particle optical element (“The cleaning mechanism 21 is a cleaning unit that releases radicals (active species: for example, hydrogen radical H*) to the second electrostatic lens 16 and reduces contamination 34 by the reaction of the radicals and the contamination 34 that has adhered to the second electrostatic lens 16 to thereby change the contamination 34 to volatile gas” [0021]), at least part of species of the cleaning agent flowing at least through the charged particle optical element via the vent hole 30 ([0024]); wherein the cleaning agent is introduced towards the charged particle optical element via the conduit 35 extending into the vacuum chamber 17/19 to guide the cleaning agent towards the charged particle optical element 16 (“The cleaning mechanism 21 is a cleaning unit that releases radicals (active species: for example, hydrogen radical H*) to the second electrostatic lens 16 and reduces contamination 34 by the reaction of the radicals and the contamination 34 that has adhered to the second electrostatic lens 16 to thereby change the contamination 34 to volatile gas” [0021]). However, although Tanaka expresses a desire to reduce down-time spent cleaning the device ([0030]), there is no explicit disclosure of directing the beam of charged particles towards the charged particle optical element while introducing the cleaning agent towards the charged particle optical element.
Motosugi discloses a method for preventing or removing contamination of a charged particle beam system (“flowing cleaning gas in the optical column in the writing apparatus is considered to remove the contaminants” [0007]) comprising a charged particle optical column 102 arranged in a vacuum chamber 103, a cleaning agent source 300, and a conduit 216 connected to the cleaning agent source 300, the charged particle optical column being configured to project a beam of charged particles 200 onto a target 101 and comprising: a charged particle optical element 206 configured to influence the beam of charged particles and comprising: the charged particle transmitting aperture configured to transmit and/or influence the beam of charged particles (“the opening in the second aperture plate 206” [0051]); introducing the cleaning agent from the cleaning agent source towards the charged particle optical element (“the O3 gas can be supplied to the inside of the electron optical column 102 from the gas tank 300” [0026]); and directing the beam of charged particles towards the charged particle optical element while introducing the cleaning agent towards the charged particle optical element (“By continuing to flow the O3 gas, cleaning can be automatically performed also during writing processing by using electron beams for writing processing.” [0043]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka with Motosugi, flowing ozone gas to a charged particle optical element to perform a cleaning operation during irradiation of a primary electron beam, in order to reduce down-time spent cleaning the apparatus, while maintaining a desired level of cleanliness in the apparatus so as to prevent degradation of the electron beam focal condition over time.

Regarding claim 44, although Tanaka expresses a desire to reduce down-time spent cleaning the device ([0030]), there is no explicit disclosure of directing the beam of charged particles towards the charged particle optical element while introducing the cleaning agent towards the charged particle optical element.
Motosugi discloses a method for preventing or removing contamination of a charged particle beam system (“flowing cleaning gas in the optical column in the writing apparatus is considered to remove the contaminants” [0007]) comprising a charged particle optical column 102 arranged in a vacuum chamber 103, a cleaning agent source 300, and a conduit 216 connected to the cleaning agent source 300, the charged particle optical column being configured to project a beam of charged particles 200 onto a target 101 and comprising: a charged particle optical element 206 configured to influence the beam of charged particles and comprising: the charged particle transmitting aperture configured to transmit and/or influence the beam of charged particles (“the opening in the second aperture plate 206” [0051]); introducing the cleaning agent from the cleaning agent source towards the charged particle optical element (“the O3 gas can be supplied to the inside of the electron optical column 102 from the gas tank 300” [0026]); and directing the beam of charged particles towards the charged particle optical element while introducing the cleaning agent towards the charged particle optical element (“By continuing to flow the O3 gas, cleaning can be automatically performed also during writing processing by using electron beams for writing processing.” [0043]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka with Motosugi, flowing ozone gas to a charged particle optical element to perform a cleaning operation during irradiation of a primary electron beam, in order to reduce down-time spent cleaning the apparatus, while maintaining a desired level of cleanliness in the apparatus so as to prevent degradation of the electron beam focal condition over time.

Regarding claim 45, Tanaka discloses that the flow through at least through the charged particle optical element via the vent hole comprises guiding the cleaning agent over a surface of the charged particle optical element (“the radicals H* released from the apertures 37a not only enter the bottom surface of the third electrode 33 but also enter into the deepest part of the holes 30 while maintaining an appropriate angle of entry as shown in FIG. 2 to thereby reach the contamination 34 adhered to the side surfaces of the holes 30 in the electrodes 31 to 33” [0024]).

Regarding claim 46, Tanaka discloses that the cleaning agent is introduced towards the charged particle optical element 16 via the conduit 35 connected to the cleaning agent source 21 (as illustrated in figure 1). However, although Tanaka expresses a desire to reduce down-time spent cleaning the device ([0030]), there is no explicit disclosure of directing the beam of charged particles towards the charged particle optical element while introducing the cleaning agent towards the charged particle optical element.
Motosugi discloses a method for preventing or removing contamination of a charged particle beam system (“flowing cleaning gas in the optical column in the writing apparatus is considered to remove the contaminants” [0007]) comprising a charged particle optical column 102 arranged in a vacuum chamber 103, a cleaning agent source 300, and a conduit 216 connected to the cleaning agent source 300, the charged particle optical column being configured to project a beam of charged particles 200 onto a target 101 and comprising: a charged particle optical element 206 configured to influence the beam of charged particles and comprising: the charged particle transmitting aperture configured to transmit and/or influence the beam of charged particles (“the opening in the second aperture plate 206” [0051]); introducing the cleaning agent from the cleaning agent source towards the charged particle optical element (“the O3 gas can be supplied to the inside of the electron optical column 102 from the gas tank 300” [0026]); and directing the beam of charged particles towards the charged particle optical element while introducing the cleaning agent towards the charged particle optical element (“By continuing to flow the O3 gas, cleaning can be automatically performed also during writing processing by using electron beams for writing processing.” [0043]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka with Motosugi, flowing ozone gas to a charged particle optical element to perform a cleaning operation during irradiation of a primary electron beam, in order to reduce down-time spent cleaning the apparatus, while maintaining a desired level of cleanliness in the apparatus so as to prevent degradation of the electron beam focal condition over time.

Regarding claim 48, Tanaka discloses that the charged particle beam system comprises a charged particle beam generator 2 that is configured to generate the beam of charged particles 9 (“A drawing apparatus 1 first includes an electron gun 2, an optical system 4 that splits an electron beam emitted from a crossover 3 of the electron gun 2 into a plurality of electron beams, and deflects and focuses the plurality of electron beams” [0015]).

Regarding claim 49, Tanaka discloses that the charged particle optical element 16 comprises an array of charged particle transmitting apertures 30 and the charged particle optical column is configured to project a plurality of beams of charged particles onto a target 8 through the array of charged particle transmitting apertures 30 (“a conductor having holes (openings) 30 through which a plurality of electron beams passes” [0020]).

Regarding claim 50, Tanaka discloses a vacuum arrangement connected to the vacuum chamber (“The interior of the lens barrel 17 is maintained at a high degree of vacuum of, for example, 10-5 Pa or less via a first exhaust port 18 using a vacuum exhaust system (not shown)” [0018]) so that the at least part of species of the cleaning agent flows to the vacuum arrangement at least through the charged particle optical element via the vent hole (“the radicals H* released from the apertures 37a not only enter the bottom surface of the third electrode 33 but also enter into the deepest part of the holes 30 while maintaining an appropriate angle of entry as shown in FIG. 2 to thereby reach the contamination 34 adhered to the side surfaces of the holes 30 in the electrodes 31 to 33” [0024]).

Allowable Subject Matter
Claims 42 and 47 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 42; Tanaka et al. U.S. PGPUB No. 2012/0178025 discloses a method for preventing or removing contamination of a charged particle transmitting aperture in a charged particle beam system comprising a charged particle optical column arranged in a vacuum chamber (“a lens barrel 17 serving as a vacuum chamber for surrounding the electron gun 2 and the optical system 4” [0018]), a cleaning agent source 21, and a conduit 35 connected to the cleaning agent source 21 (as illustrated in figure 1), the charged particle optical column being configured to project a beam of charged particles 9 onto a target 8 and comprising: a charged particle optical element 16 configured to influence the beam of charged particles and comprising: the charged particle transmitting aperture 30 configured to transmit and/or influence the beam of charged particles (“a conductor having holes (openings) 30 through which a plurality of electron beams passes” [0020]), and a vent hole 30 configured to provide a flow path between a first side and a second side of the charged particle optical element 16 (“the radicals H* released from the apertures 37a not only enter the bottom surface of the third electrode 33 but also enter into the deepest part of the holes 30 while maintaining an appropriate angle of entry as shown in FIG. 2 to thereby reach the contamination 34 adhered to the side surfaces of the holes 30 in the electrodes 31 to 33” [0024]), the method comprising: introducing the cleaning agent (“although a description has been given by using hydrogen gas as a raw material gas, another gas such as ammonia, oxygen, ozone, or the like may also be used provided that radicals effective for removing the contamination 34 may be generated therefrom” [0027]) from the cleaning agent source 21 towards the charged particle optical element 16; and maintaining a vacuum in the vacuum chamber, wherein the step of maintaining a vacuum comprises enabling a flow or movement of species at least through the charged particle optical element via the vent hole to the vacuum source (“In the cleaning step, the controller 6 first causes the first exhaust port 18 to perform vacuum pumping by disposing the cleaning mechanism 21 at the fixing unit 22 of the lens barrel 17 as shown in FIG. 2” [0024]). However, although Tanaka expresses a desire to reduce down-time spent cleaning the device ([0030]), there is no explicit disclosure of directing the beam of charged particles towards the charged particle optical element while introducing the cleaning agent towards the charged particle optical element.
Motosugi et al. U.S. PGPUB No. 2015/0228455 discloses a method for preventing or removing contamination of a charged particle beam system (“flowing cleaning gas in the optical column in the writing apparatus is considered to remove the contaminants” [0007]) comprising a charged particle optical column 102 arranged in a vacuum chamber 103, a cleaning agent source 300, and a conduit 216 connected to the cleaning agent source 300, the charged particle optical column being configured to project a beam of charged particles 200 onto a target 101 and comprising: a charged particle optical element 206 configured to influence the beam of charged particles and comprising: the charged particle transmitting aperture configured to transmit and/or influence the beam of charged particles (“the opening in the second aperture plate 206” [0051]); introducing the cleaning agent from the cleaning agent source towards the charged particle optical element (“the O3 gas can be supplied to the inside of the electron optical column 102 from the gas tank 300” [0026]); and directing the beam of charged particles towards the charged particle optical element while introducing the cleaning agent towards the charged particle optical element (“By continuing to flow the O3 gas, cleaning can be automatically performed also during writing processing by using electron beams for writing processing.” [0043]).
Tanaka and Motosugi disclose the claimed invention except that there is no explicit disclosure of preventing any charged particles passing through the vent hole from reaching the target, or preventing charged particles from reaching the vent hole..
Terashima U.S. PGPUB No. 2013/0040240 discloses an electron beam writing apparatus including a charged particle beam optical element 3 comprising charged particle transmitting aperture 1 configured to transmit and/or influence the beam of charged particles (“At least one first region 2, including a large number of first openings 1 through which a plurality of electron beams pass” [0024]), and a vent hole 8 configured to provide a flow path between a first side and a second side of the charged particle optical element, wherein electrons are directed through first openings 1 but not through second openings 8 (“Second openings 8, different from the first openings 1, are formed in a second region 4, through which the electron beams from the electrode plates 3 do not pass, so as to surround the first region 2” [0024]). However, Terashima does not disclose directing a cleaning agent species through the charged particle optical element via the vent hole during irradiation of the charged particle beam through the transmitting aperture of the charged particle optical element, and so, even if Terashima were combine with Tanaka and Motosugi, there would be no teaching of directing the charged particle beam through the transmitting aperture while directing a cleaning agent species through the vent hole(s), and preventing any charged particles passing through the vent hole from reaching the target, or preventing charged particles from reaching the vent hole.
	The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a method including maintaining a vacuum in a vacuum chamber while beams of charged particles are present at or near apertures of the charged particle optical element and while enabling a flow or movement of species of a cleaning agent at least through the charged particle optical element via a vent hole of a charged particle optical element to a vacuum source; preventing any charged particles passing through the vent hole from reaching the target, or preventing charged particles from reaching the vent hole.

Regarding claim 47; Tanaka et al. U.S. PGPUB No. 2012/0178025 discloses a method for preventing or removing contamination of a charged particle transmitting aperture in a charged particle beam system comprising a charged particle optical column arranged in a vacuum chamber (“a lens barrel 17 serving as a vacuum chamber for surrounding the electron gun 2 and the optical system 4” [0018]), a cleaning agent source 21, and a conduit 35 connected to the cleaning agent source 21 (as illustrated in figure 1), the charged particle optical column being configured to project a beam of charged particles 9 onto a target 8 and comprising: a charged particle optical element 16 configured to influence the beam of charged particles and comprising: the charged particle transmitting aperture 30 configured to transmit and/or influence the beam of charged particles (“a conductor having holes (openings) 30 through which a plurality of electron beams passes” [0020]), and a vent hole 30 configured to provide a flow path between a first side and a second side of the charged particle optical element 16 (“the radicals H* released from the apertures 37a not only enter the bottom surface of the third electrode 33 but also enter into the deepest part of the holes 30 while maintaining an appropriate angle of entry as shown in FIG. 2 to thereby reach the contamination 34 adhered to the side surfaces of the holes 30 in the electrodes 31 to 33” [0024]), the method comprising: introducing the cleaning agent (“although a description has been given by using hydrogen gas as a raw material gas, another gas such as ammonia, oxygen, ozone, or the like may also be used provided that radicals effective for removing the contamination 34 may be generated therefrom” [0027]) from the cleaning agent source 21 towards the charged particle optical element 16; and maintaining a vacuum in the vacuum chamber, wherein the step of maintaining a vacuum comprises enabling a flow or movement of species at least through the charged particle optical element via the vent hole to the vacuum source (“In the cleaning step, the controller 6 first causes the first exhaust port 18 to perform vacuum pumping by disposing the cleaning mechanism 21 at the fixing unit 22 of the lens barrel 17 as shown in FIG. 2” [0024]). However, although Tanaka expresses a desire to reduce down-time spent cleaning the device ([0030]), there is no explicit disclosure of directing the beam of charged particles towards the charged particle optical element while introducing the cleaning agent towards the charged particle optical element.
Motosugi et al. U.S. PGPUB No. 2015/0228455 discloses a method for preventing or removing contamination of a charged particle beam system (“flowing cleaning gas in the optical column in the writing apparatus is considered to remove the contaminants” [0007]) comprising a charged particle optical column 102 arranged in a vacuum chamber 103, a cleaning agent source 300, and a conduit 216 connected to the cleaning agent source 300, the charged particle optical column being configured to project a beam of charged particles 200 onto a target 101 and comprising: a charged particle optical element 206 configured to influence the beam of charged particles and comprising: the charged particle transmitting aperture configured to transmit and/or influence the beam of charged particles (“the opening in the second aperture plate 206” [0051]); introducing the cleaning agent from the cleaning agent source towards the charged particle optical element (“the O3 gas can be supplied to the inside of the electron optical column 102 from the gas tank 300” [0026]); and directing the beam of charged particles towards the charged particle optical element while introducing the cleaning agent towards the charged particle optical element (“By continuing to flow the O3 gas, cleaning can be automatically performed also during writing processing by using electron beams for writing processing.” [0043]).
Tanaka and Motosugi disclose the claimed invention except that there is no explicit disclosure that the vent hole has a larger cross section than a cross section of the charged particle transmitting aperture.
Terashima U.S. PGPUB No. 2013/0040240 discloses an electron beam writing apparatus including a charged particle beam optical element 3 comprising charged particle transmitting aperture 1 configured to transmit and/or influence the beam of charged particles (“At least one first region 2, including a large number of first openings 1 through which a plurality of electron beams pass” [0024]), and a vent hole 8 configured to provide a flow path between a first side and a second side of the charged particle optical element, wherein the vent hole 8 has a cross section that is larger than a cross section of the charged particle transmitting aperture (as illustrated in figured 4 and 5). However, Terashima does not disclose directing a cleaning agent species through the charged particle optical element via the vent hole during irradiation of the charged particle beam through the transmitting aperture of the charged particle optical element, and so, even if Terashima were combine with Tanaka and Motosugi, there would be no teaching of directing the charged particle beam through the transmitting aperture while directing a cleaning agent species through the larger vent hole(s).
	The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a method including maintaining a vacuum in a vacuum chamber while beams of charged particles are present at or near apertures of the charged particle optical element and while enabling a flow or movement of species of a cleaning agent at least through the charged particle optical element via a vent hole of a charged particle optical element that has a larger cross section than a cross section of an aperture of the array of charged particle transmitting apertures to a vacuum source.

Claim 51 is allowed.

Regarding claim 51, Tanaka et al. U.S. PGPUB No. 2012/0178025 discloses a method for preventing or removing contamination of a charged particle transmitting aperture in a charged particle beam system comprising a charged particle optical column arranged in a vacuum chamber (“a lens barrel 17 serving as a vacuum chamber for surrounding the electron gun 2 and the optical system 4” [0018]), a cleaning agent source 21, and a conduit 35 connected to the cleaning agent source 21 (as illustrated in figure 1), the charged particle optical column being configured to project a beam of charged particles 9 onto a target 8 and comprising: a charged particle optical element 16 configured to influence the beam of charged particles and comprising: the charged particle transmitting aperture 30 configured to transmit and/or influence the beam of charged particles (“a conductor having holes (openings) 30 through which a plurality of electron beams passes” [0020]), and a vent hole 30 configured to provide a flow path between a first side and a second side of the charged particle optical element 16 (“the radicals H* released from the apertures 37a not only enter the bottom surface of the third electrode 33 but also enter into the deepest part of the holes 30 while maintaining an appropriate angle of entry as shown in FIG. 2 to thereby reach the contamination 34 adhered to the side surfaces of the holes 30 in the electrodes 31 to 33” [0024]), the method comprising: introducing the cleaning agent (“although a description has been given by using hydrogen gas as a raw material gas, another gas such as ammonia, oxygen, ozone, or the like may also be used provided that radicals effective for removing the contamination 34 may be generated therefrom” [0027]) from the cleaning agent source 21 towards the charged particle optical element 16; and maintaining a vacuum in the vacuum chamber, wherein the step of maintaining a vacuum comprises enabling a flow or movement of species at least through the charged particle optical element via the vent hole to the vacuum source (“In the cleaning step, the controller 6 first causes the first exhaust port 18 to perform vacuum pumping by disposing the cleaning mechanism 21 at the fixing unit 22 of the lens barrel 17 as shown in FIG. 2” [0024]). However, although Tanaka expresses a desire to reduce down-time spent cleaning the device ([0030]), there is no explicit disclosure of directing the beam of charged particles towards the charged particle optical element while introducing the cleaning agent towards the charged particle optical element.
Motosugi et al. U.S. PGPUB No. 2015/0228455 discloses a method for preventing or removing contamination of a charged particle beam system (“flowing cleaning gas in the optical column in the writing apparatus is considered to remove the contaminants” [0007]) comprising a charged particle optical column 102 arranged in a vacuum chamber 103, a cleaning agent source 300, and a conduit 216 connected to the cleaning agent source 300, the charged particle optical column being configured to project a beam of charged particles 200 onto a target 101 and comprising: a charged particle optical element 206 configured to influence the beam of charged particles and comprising: the charged particle transmitting aperture configured to transmit and/or influence the beam of charged particles (“the opening in the second aperture plate 206” [0051]); introducing the cleaning agent from the cleaning agent source towards the charged particle optical element (“the O3 gas can be supplied to the inside of the electron optical column 102 from the gas tank 300” [0026]); and directing the beam of charged particles towards the charged particle optical element while introducing the cleaning agent towards the charged particle optical element (“By continuing to flow the O3 gas, cleaning can be automatically performed also during writing processing by using electron beams for writing processing.” [0043]).
Tanaka and Motosugi disclose the claimed invention except that there is no explicit disclosure that the vent hole has a larger cross section than a cross section of the charged particle transmitting aperture.
Terashima U.S. PGPUB No. 2013/0040240 discloses an electron beam writing apparatus including a charged particle beam optical element 3 comprising charged particle transmitting aperture 1 configured to transmit and/or influence the beam of charged particles (“At least one first region 2, including a large number of first openings 1 through which a plurality of electron beams pass” [0024]), and a vent hole 8 configured to provide a flow path between a first side and a second side of the charged particle optical element, wherein the vent hole 8 has a cross section that is larger than a cross section of the charged particle transmitting aperture (as illustrated in figured 4 and 5). However, Terashima does not disclose directing a cleaning agent species through the charged particle optical element via the vent hole during irradiation of the charged particle beam through the transmitting aperture of the charged particle optical element, and so, even if Terashima were combine with Tanaka and Motosugi, there would be no teaching of directing the charged particle beam through the transmitting aperture while directing a cleaning agent species through the larger vent hole(s).
	The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a method including maintaining a vacuum in a vacuum chamber while beams of charged particles are present at or near apertures of the charged particle optical element and while enabling a flow or movement of species of a cleaning agent at least through the charged particle optical element via a vent hole of a charged particle optical element that has a larger cross section than a cross section of an aperture of the array of charged particle transmitting apertures to a vacuum source.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881